Title: To James Madison from Alexander James Dallas, 27 September 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir
27. Sept. 1816.

Col. Lane Seems to think, that the Librarian has been too officious in making his communication to you; and agrees that there ought not to be a change in the situation of the Library, until Congress shall decide upon it.  This is, also, the opinion of Mr. Crawford and Mr. Rush.
We have met on Col. Jessup’s letter; and Mr. Crawford will communicate our general views upon the subject.  The Colonel does not appear in character.  His letter is wanting in judgment and discretion.  It is impossible to admit, that any officer, civil, or military, can become the depositary of a Secret, which involves either treason, or invasion, under a promise not to reveal it to his government.  The Havanna enterprize is extravagant; and the Scheme of seizing suspected traitors, without the interposition of the judicial powers, should, I think, be condemned.  As to the rest, notice should So far be taken of the intelligence, as to Set the Departments of War and Navy, and the Judicial Officers, in motion, for prompt defensive operations.
We have, also, met on the question raised by Mr. Crawford, in the case of the captive Indian Agent.  Upon every view of it, we could not bring it with any law, or principle, to authorise the payment of any compensation, during the period of captivity.
I was in hopes to have heard from you by this day’s mail, as the Newspapers mention, that you will return to Washington on the 1. of October.  My departure from it, will be Deferred on account of the absence of Mr. Jones, the Chief Clerk, whose health required the benefit of a journey.  I am, Dear Sir, Most respectfully and faithfully, Yrs.

A. J. Dallas

